Response to Amendment
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action regarding Application No. 16/816,302, filed on 3/12/2020, with Applicant’s Remarks filed on 1/5/2022, where Claims 2-4 are currently pending and have been examined.  Claims 1, 5, 7, 9 and 10 have been amended.  Claims 8 and 9 have been canceled.


 Claim Rejections - 35 USC § 103
Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0200270 A1 to Reicher, et al. (hereinafter 'Reicher'), and further in view of US 9,036,510 B1 to Zhou, et al. (hereinafter 'Zhou').

	Regarding Claim 1, Reicher discloses an integrated system, for integrating a picture archiving
and communication system (PACS) and a computer aided diagnosis (CAD) (... a viewing system, such as
a picture archiving and communication system (“PACS”) workstation, may download many thin slices
... some display environments might be better suited for viewing and/or downloading a greater
quantity of thin slices, while other display environments might be better suited for having a server,
such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface with the
display environment ..., [0094]; ... in the case of computer aided diagnosis (CAD), e.g., chest CT for
nodules or breast imaging, transfer and display rules might specify that the images be transferred to a
processing server (in this case for CAD) as well as the viewing device for viewing, [0146]), comprising:

A PACS database (... some display environments might be better suited for viewing and/or
downloading a greater quantity of thin slices, while other display environments might be better suited
for having a sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client
interface with the display environment ..., [0094]; ... stored in one or more databases of the system
(e.g., on the PACS server 120, the CAD system 105 ..., [0131]), for storing a Digital Imaging and
Communications in Medicine (DICOM) image (... image data for certain medical images is stored in
DICOM format ..., [0108]), a datum of patients (... image data for certain medical images is stored in
DICOM format ..., [0108]), and an intranet user account (systems and methods that allow transfer and
display rules to be defined based on one or more of several attributes, such as a particular user ...,
Abstract; ... PACS workstations are in communication with a PACS server via a separate network
which may comprise a secured local area network, [0075]; ... the user properties may indicate a
particular user, such as by a user ID, username, or the like, as well as a user role, user access rights,
user preferences, etc., [0124]; ... the remote computer may be connected to the user’s computer
through any type of network including a local area network (LAN) or a wide area network (WAN) ...,
[0205]);

A CAD database (... and one or more Computer Aided Diagnosis (CAD) systems 105 may generate
and/or store medical data ... [0098]; ... stored in one or more databases of the system (e.g., on the
PACS server 120, the CAD system 105 ..., [0131]), for storing a CAD file corresponding to the DICOM
image (... and one or more Computer Aided Diagnosis (CAD) systems 105 may generate and/or store
medical data ... [0098]; ... image data for certain medical images is stored in DICOM format ..., [0108];
... stored in one or more databases of the system (e.g., on the PACS server 120, the CAD system 105
..., [0131]) and an artificial intelligence (AI) image recognition model parameter (... CAP actions may
involve more than simple morphologically based CAD. Rather, CAP action may include, e.g., artificial
intelligence and Bayesian analytics as a determining factor in the rendering decision ..., [0179]);
An integrated interface (... CAP action may include, e.g., artificial intelligence and Bayesian analytics as
a determining factor in the rendering decision ... a user or other system may include a rule that
indicates, e.g., “display the images so that the features that most raise suspicion are optimally
displayed” ..., [0179]), coupled to the CAD database (... and one or more Computer Aided Diagnosis
(CAD) systems 105 may generate and/or store medical data ... [0098]; ... stored in one or more
databases of the system (e.g., on the PACS server 120, the CAD system 105 ..., [0131]), for executing an
AI image recognition model according to a screening requirement (... CAP action may include, e.g.,
artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user
or other system may include a rule that indicates, e.g., “display the images so that the features that
most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that
has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that
optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ...,
[0179]), the CAD file (... and one or more Computer Aided Diagnosis (CAD) systems 105 may generate
and/or store medical data ... [0098]), and the AI image recognition model parameter (... CAP action
may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering
decision ... a user or other system may include a rule that indicates, e.g., “display the images so that
the features that most raise suspicion are optimally displayed” or “only adjust the rending when a
lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such
rendered images that optimally show the most suspicious lesions in an exam in an order based on
rank of suspicion,” ..., [0179]) to generate a screening result corresponding to the screening
requirement (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice
thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP
action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the
rendering decision ... a user or other system may include a rule that indicates, e.g., “display the
images so that the features that most raise suspicion are optimally displayed” or “only adjust the
rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a
collection of such rendered images that optimally show the most suspicious lesions in an exam in an
order based on rank of suspicion,” ..., [0179]);

An intranet mobile device (... PACS workstations are in communication with a PACS server via a
separate network which may comprise a secured local area network, [0075]; ... the remote computer
may be connected to the user’s computer through any type of network including a local area network
(LAN) or a wide area network (WAN) ..., [0205]; ... one or more of the computing devices and/or
systems of the disclosure may include mobile computing devices, and user interfaces may be
accessible through such mobile computing devices (for example, smartphones and/or tablets),
[0212]), for executing an integrated application to provide an intranet user interface to an intranet user
corresponding to the intranet user account (systems and methods that allow transfer and display rules
to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ...
PACS workstations are in communication with a PACS server via a separate network which may
comprise a secured local area network, [0075]; ... the user properties may indicate a particular user,
such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences,
etc., [0124]; ... the remote computer may be connected to the user’s computer through any type of
network including a local area network (LAN) or a wide area network (WAN) ..., [0205]; ... user
interfaces of certain implementations may be accessible through one or more dedicated software applications ..., [0212]), wherein the intranet user (systems and methods that allow transfer and
display rules to be defined based on one or more of several attributes, such as a particular user ...,
Abstract; ... PACS workstations are in communication with a PACS server via a separate network
which may comprise a secured local area network, [0075]) inputs at least one of a search condition (...
rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs to run in search
for multiple types of abnormalities ..., [0186]), a service requirement and the screening requirement (...
by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound
image of a baby to initially display a particular view or image plane, with a particular slice thickness,
and with particular window and/or level settings (among other settings), [0170]; ... a user or other
system may include a rule that indicates, e.g., “display the images so that the features that most raise
suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2%
probability of being neoplastic” or “pre-display a collection of such rendered images that optimally
show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179])
through the intranet user interface (... CAP action may include, e.g., artificial intelligence and Bayesian
analytics as a determining factor in the rendering decision ... a user or other system may include a rule
that indicates, e.g., “display the images so that the features that most raise suspicion are optimally
displayed” ..., [0179]), and the integrated application generates search parameters according to the
search condition (systems and methods that allow transfer and display rules to be defined based on
one or more of several attributes, such as a particular user ..., Abstract; ... a user may specify more
sophisticated rules that employ multiple CAPs ... rule 616 has a CAP searching for an abnormality ... a
user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]; ... user
interfaces of certain implementations may be accessible through one or more dedicated software
applications ..., [0212]), ... ; and 

... an example medical imaging system wherein PACS workstations are in communication with a PACS server via a separate network ... [0075]; use of various display environments, [0094]), and connected to the intranet mobile device (... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ..., [0205]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]), for: 

Transferring the screening requirement to the integrated interface (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]), and returning the screening result generated by the integrated interface to the intranet mobile device (... the smart switching module on a viewing device is configured to detect the location of a desired dataset and, if the dataset is available on the rendering server, the processing operation(s) (e.g., rendering of the medical images) occurs there, and the result may be viewed on the viewing device ..., [0145]; ... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]);

Reading the DICOM image corresponding to the search parameters from the PACS database according
to the search parameters (... some display environments might be better suited for viewing and/or
downloading a greater quantity of thin slices, while other display environments might be better suited
for having a sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client
interface with the display environment ..., [0094]; ... image data for certain medical images is stored in
DICOM format ..., [0108]; ... stored in one or more databases of the system (e.g., on the PACS server
120, the CAD system 105 ..., [0131]; ... a user may specify more sophisticated rules that employ
multiple CAPs ... rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs
to run in search for multiple types of abnormalities ..., [0186]); and saving, obtaining, transmitting and displaying at least one of the DICOM image (... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices, while other display environments might be better suited for having a sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface with the display environment ..., [0094]; ... image data for certain medical images is stored in DICOM format ..., [0108]), the datum of patients (... image data for certain medical images is stored in DICOM format ..., [0108]) and the intranet user account from the PACS database (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the user properties may indicate a particular user, such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences, etc., [0124]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ..., [0205]) according to the service requirement (... for example, an exam of a patient may be the brain MRI scan mentioned above, and may include each of the image series obtained on a particular date ..., [0089]), ....


	However, Reicher does not explicitly disclose ... wherein the service requirement comprises a synchronous request or a conference request ... wherein when a first mobile device of the integrated system sends the synchronous request or the conference request to the PACS server through the integrated application, a remote browsing gateway, or a remote browsing webpage; the PACS server transmits a synchronous device name corresponding to the synchronous request or a conference device name corresponding to the conference request to a second mobile device; and under a condition that the PACS server obtains a synchronous confirmation or a conference confirmation of the second mobile device, the PACS server transmits the same network transmission packets to the first mobile device and the second mobile device.


Abstract; Col. 2, lines 19-23) , comprising: ...

... wherein [a] service requirement comprises a synchronous request or a conference request ( ... when the mobile station 24 is active, the RAN 12 may forward the conference setup message with the bridged-node indicator to the mobile station 24 via a traffic channel associated with the mobile station 24 ... , Col. 10, lines 57-66); ...

... wherein when a first mobile device of the integrated system sends the synchronous request or the conference request to [a] ... server through [an] integrated application (setting-up a conference session, where the server receives a conference request from a first mobile device, Col. 10, lines 16-32), a remote browsing gateway, or a remote browsing webpage; 

The ... server transmits a synchronous device name corresponding to the synchronous request or a conference device name corresponding to the conference request to a second mobile device (the server transmits the conference request that includes the mobile device ID to the second mobile device, Col. 4, lines 57-66); and

Under a condition that the ... server obtains a synchronous confirmation or a conference confirmation of the second mobile device (disclosing that the server receives an “OK” confirmation signal from the second mobile device, Col. 11, lines 3-23), the ... server transmits the same network transmission packets to the first mobile device and the second mobile device (in response to receiving confirmation, transmitting a data packet to the first and second mobile device, Col. 4, lines 35-66; Col. 11, lines 39-60).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for setting-up a conference call with a mobile station and intermediary mobile station, further comprising transmitting data communication to a first and second wireless mobile device by transforming data into packets over synchronous communication links, as previously disclosed by Zhou, within the integrated system, for integrating a picture archiving and communication system (PACS) and a computer aided diagnosis (CAD), in order to allow for updates and data transmission to remain synchronized to the server, such that the first and second mobile devices and the server are always associating the same synchronized identifier between each device (Zhou, Abstract; Col. 2, lines 19-23; Col. 4, lines 35-66; Col. 11, lines 3-23; Col. 10, lines 16-32; Col. 10, lines 57-66; Col. 11, lines 39-60).


Regarding Claim 3, Reicher and Zhou, in combination, disclose the integrated system of claim 1, and Reicher further discloses wherein the PACS database is utilized for saving an extranet user account (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; where an extranet constitutes a user accessible intranet network; ... the viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a LAN, WAN, or the Internet ... the network 160 may further interface with various computing devices and/or other electronic devices ... the network 160 is coupled to imaging center 130, a hospital 140, an EMR 150, and a PACS server 120, which may each include one or more computing devices ..., [0115]; ... the user properties may indicate a particular user, such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences, etc., [0124]), and the integrated system ([0094]) further comprises:

An extranet mobile device (where an extranet constitutes a user accessible intranet network; ... the
viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a LAN,
WAN, or the Internet ... the network 160 may further interface with various computing devices and/or
other electronic devices ... the network 160 is coupled to imaging center 130, a hospital 140, an EMR
150, and a PACS server 120, which may each include one or more computing devices ..., [0115]; ... one
or more of the computing devices and/or systems of the disclosure may include mobile computing
devices, and user interfaces may be accessible through such mobile computing devices (for example,
smartphones and/or tablets), [0212]), connected to the PACS server (... the network 160 is coupled to
imaging center 130, a hospital 140, an EMR 150, and a PACS server 120, which may each include one
or more computing devices ..., [0115]), for providing an extranet user interface by a remote browsing
gateway or a remote browsing webpage to an extranet user corresponding to the extranet user account
(systems and methods that allow transfer and display rules to be defined based on one or more of
several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication
with a PACS server via a separate network which may comprise a secured local area network, [0075];
where an extranet constitutes a user accessible intranet network; ... the viewing devices of FIG. 1A
each may interface with a network 160 that includes one or more of a LAN, WAN, or the Internet ...,
[0115]; ... the user properties may indicate a particular user, such as by a user ID, username, or the
like, as well as a user role, user access rights, user preferences, etc., [0124]; ... certain functionality
may be accessible by a user through a web-based viewer (such as a web browser), or other suitable
software program ... the user interface may be generated by a server computing system and
transmitted to a web browser of the user (e.g., running on the user’s computing system) ..., [0212]), wherein the extranet user inputs (where an extranet constitutes a user accessible intranet network; ...
the viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a
LAN, WAN, or the Internet ... the network 160 may further interface with various computing devices
and/or other electronic devices ... the network 160 is coupled to imaging center 130, a hospital 140,
an EMR 150, and a PACS server 120, which may each include one or more computing devices ...,
[0115]) at least one of the search condition (... rule 616 has a CAP searching for an abnormality ... a
user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]), the
service requirement and the screening requirement (... by defining these types of display rules, a user
may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular
view or image plane, with a particular slice thickness, and with particular window and/or level
settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and
Bayesian analytics as a determining factor in the rendering decision ... a user or other system may
include a rule that indicates, e.g., “display the images so that the features that most raise suspicion
are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability
of being neoplastic” or “pre-display a collection of such rendered images that optimally show the
most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]) through the
extranet user interface (where an extranet constitutes a user accessible intranet network; ... the
viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a LAN,
WAN, or the Internet ... the network 160 may further interface with various computing devices and/or
other electronic devices ..., [0115]), and the remote browsing gateway or the remote browsing
webpage (... certain functionality may be accessible by a user through a web-based viewer (such as a
web browser), or other suitable software program ..., [0212]) generates the search parameters to the
PACS server according to the search condition (... rule 616 has a CAP searching for an abnormality ... a
user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]).


Regarding Claim 7, Reicher and Zhou, in combination, disclose the integrated system of claim 1, and Reicher further discloses wherein, in a case that the PACS server obtains the synchronous
confirmation of the second mobile device (where the synchronous confirmation of the second mobile
device can include application of display rules at a viewing device for requesting (pulling) matching
image data from a device ... transfer and display rules related to transfer of data may be implemented
in a push and/or pull architecture ... transfer and display rules may be applied at a device that has
local access to the image data for pushing of matching image data to a viewing device or transfer and
display rules may be applied at a viewing device for requesting (pulling) matching image data from the
device that has local access to the image data, [0100]; where a first mobile device can be a
smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically
disclosed, [0212]), when the first mobile device executes the image processing function (... determining
an availability of a processing server to process the dataset, in response to determining that the
dataset is locally available to a processing server configured to process the dataset, requesting
processing of the dataset by the processing server and accessing the processed dataset from the
processing server ..., [0011]; where a first mobile device can be a smartphone, as specifically
disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]), the PACS
server transmits an operation instruction corresponding to the image processing function to the second
mobile device ( ... requesting processing of the dataset by the processing server and accessing the
processed dataset from the processing server, and in response to determining that the dataset is not
locally available to the processing server and/or the processing server is not available to process the
dataset, requesting transmission of at least some of the dataset to the computing device and
processing at least some of the dataset at the computing device, [0011]; where a first mobile device
can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as
specifically disclosed, [0212]).


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher and Zhou as applied to claim 1 above, and further in view of US 2014/0033126 A1 to Kreeger, et al. (hereinafter 'Kreeger').

Regarding Claim 2, Reicher and Zhou, in combination, disclose the integrated system of claim 1, and Reicher further discloses wherein the intranet mobile device (... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ..., [0205]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]) connects to the PACS server through a local area network (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ..., [0205]), and the PACS server is utilized for receiving and transmitting the screening requirement (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]), the screening result (... the smart switching module on a viewing device is configured to detect the location of a desired dataset and, if the dataset is available on the rendering server, the processing operation(s) (e.g., rendering of the medical images) occurs there, and the result may be viewed on the viewing device ..., [0145]; ... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the
images so that the features that most raise suspicion are optimally displayed” or “only adjust the
rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a
collection of such rendered images that optimally show the most suspicious lesions in an exam in an
order based on rank of suspicion,” ..., [0179]), the service requirement (... for example, an exam of a
patient may be the brain MRI scan mentioned above, and may include each of the image series
obtained on a particular date ..., [0089]), the DICOM image (... some display environments might be
better suited for viewing and/or downloading a greater quantity of thin slices, while other display
environments might be better suited for having a sever, such as the PACS server 120 of FIG. 1, render
thin slices for viewing via a thin client interface with the display environment ..., [0094]; ... image data
for certain medical images is stored in DICOM format ..., [0108]), [and] the datum of patients (... image
data for certain medical images is stored in DICOM format ..., [0108]).


However, neither Reicher nor Zhou explicitly discloses ... network transmission packets corresponding to the intranet user account according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP).


Kreeger discloses an integrated system, for integrating a picture archiving and communication system (PACS) (a PACS archive coupled to the network, [0040-0041]), wherein ... network transmission packets corresponding to [a] user account according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP) (the network 110 supports the TCP/IP protocol, [0041]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily incorporated the integrated system, for integrating a picture archiving and communication system (PACS), further comprising transmitting data communication to a first and second wireless mobile device by transforming data into packets over synchronous communication links, further comprising network transmission packets corresponding to a user account according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP), as previously disclosed by Kreeger, within the integrated system for integrating a picture archiving and
communication system (PACS) and a computer aided diagnosis (CAD), as previously disclosed by Reicher, since it was common and well-known in the art, before the effective filing date of the claimed invention, Kreeger, [0040-0041]).


Regarding Claim 4, Reicher and Zhou, in combination, disclose the integrated system of claim 3, and Reicher further discloses wherein the extranet mobile device (... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ..., [0205]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]) connects to the PACS server through a wide area network (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ..., [0205]), and the PACS server is utilized for receiving and transmitting the screening requirement (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]), the screening result (... the smart switching module on a viewing device is configured to detect the location of a desired dataset and, if the dataset is available on the rendering server, the processing operation(s) (e.g., rendering of the medical images) occurs there, and the result may be viewed on the viewing device ..., [0145]; ... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the
images so that the features that most raise suspicion are optimally displayed” or “only adjust the
rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a
collection of such rendered images that optimally show the most suspicious lesions in an exam in an
order based on rank of suspicion,” ..., [0179]; ... one or more of the computing devices and/or systems
of the disclosure may include mobile computing devices, and user interfaces may be accessible
through such mobile computing devices (for example, smartphones and/or tablets), [0212), the
service requirement (... for example, an exam of a patient may be the brain MRI scan mentioned
above, and may include each of the image series obtained on a particular date ..., [0089]), the DICOM
image (... some display environments might be better suited for viewing and/or downloading a
greater quantity of thin slices, while other display environments might be better suited for having a
sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface
with the display environment ..., [0094]; ... image data for certain medical images is stored in DICOM
format ..., [0108]), the datum of patients (... image data for certain medical images is stored in DICOM
format ..., [0108]).


However, neither Reicher nor Zhou explicitly discloses network transmission packets corresponding to the intranet user account according to the TCP/IP.


Kreeger discloses an integrated system, for integrating a picture archiving and communication system (PACS) (a PACS archive coupled to the network, [0040-0041]), wherein ... network transmission packets corresponding to [a] user account according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP) (the network 110 supports the TCP/IP protocol, [0041]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily incorporated the integrated system, for integrating a picture archiving and communication system (PACS), further comprising transmitting data communication to a first and second wireless mobile device by transforming data into packets over synchronous communication links, further comprising network transmission packets corresponding to a user account according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP), as previously disclosed by Kreeger, within the integrated system for integrating a picture archiving and
communication system (PACS) and a computer aided diagnosis (CAD), as previously disclosed by Reicher, since it was common and well-known in the art, before the effective filing date of the claimed invention, that networks typically communicate and allow devices to exchange data through the common TCP/IP protocol (Kreeger, [0040-0041]).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reicher and Zhou as applied to claim 1 above, and further in view of US 2013/0325493 A1 to Wong, et al. (hereinafter 'Wong').

Regarding Claim 5, Reicher and Zhou, in combination, disclose the integrated system of claim 1, and Reicher further discloses wherein the service requirement (... for example, an exam of a patient may be the brain MRI scan mentioned above, and may include each of the image series obtained on a particular date ..., [0089]) comprises: database search (... rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]), preview DICOM file (... the value of the attribute is derived from a DICOM header file, [0042]; ... attributes may be stored as part of an associated data item (e.g., as metadata, Digital Imaging and Communications in Medicine (“DICOM”) header data, etc.), [0090]), download DICOM file (... a viewing system, such as a picture archiving and communication system (“PACS”) workstation, may download many thin slices ... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices ..., [0094]; ... image data for certain medical images is stored in DICOM format ..., [0108]), image processing function (... image data are analyzed, downloaded, viewed, stored, rendered, processed ..., Abstract) and image configuration function (... computing systems that are configured to view medical data, such as series of medical images ..., [0097]);

... and the image configuration function comprises: set multiple images to display at a same time (...
computing systems that are configured to view medical data, such as series of medical images ...,
[0097]), [and] set a flat configuration to display multiple images at a same time (... FIG. 9 illustrates an
example of an image series 908, as well as example attributes that may be associated with an image
series ... the image series 908 includes multiple medical images, such as medical image 912 ..., [0088]).

However, neither Reicher nor Zhou explicitly discloses the image processing function comprises: rotation, mirror flip, screenshots, play multiple images continuously, pause image playback, view previous image, view next image, automatically read ambient light source and display grayscale correction; and the image configuration function comprises: ... measure a length of an area of interest in images, and view images by using a slide mode.


Wong discloses a system for implementing computer generated human body images over
established time intervals (Abstract), wherein: ... [an] image processing function (... may be modified by a set of health variables for the purpose of projecting a future body image over established intervals,
Abstract) comprises: ... rotation (... for a more detailed view, a zoom and rotation function provides the ability to manipulate the digital body with its various health conditions ..., [0008]), mirror flip (user can see his or her performance of the action through the Avatar, which captures the user’s movements through motion capture technology, element 3, FIG. 15; [0138-0139]), screenshots (... a screenshot of a medical avatar application developed for a hospital ... this screenshot includes a patient’s medical avatar 10 ..., [0054]; ... the information for possible sharing may be restricted such that only a screenshot image from the medical avatar application is shared ..., [0074]), play multiple images continuously (Media Auto Play/Multimedia play of personalized content from a Medical Avatar
Interface, Table 1, [0076]... an “instant replay” vide is filmed to show frame-by-frame comparisons of
the movement performed by the user ..., [0139]), pause image playback (... the timeline transforms
the medical avatar to only display information and characteristics from the specified time period ...,
[0080]), view previous image (... an “instant replay” video is filmed to show frame-by-frame
comparisons of the movement performed by the user in contrast with the expert ..., [0139]), view next
... timeline functionality of the medical avatar application. The timeline interface allows easy
access to available health and medical information from any year, month, day, and/or time of the
user’s lifetime. The user’s entire lifespan may be encompassed by the timeline ..., [0080]) ...
... and [an] image configuration function comprises: ... measure a length of an area of interest in images ( ... the software matches the name of each anatomical part of the model (or group of anatomical parts) to a specific controller that changes its x, y, z dimensions. These changes are limited by constraints established in the models to stay within human-plausible dimensions and proportions, [0039]), and view images by using a slide mode (the transparency of the anatomical systems of the medical avatar may be controlled using a slider ..., [0065]; ... timeline functionality of the medical avatar application.  The timeline interface allows easy access to available health and medical information from any year, month, day, and/or time of the user’s lifetime. The user’s entire lifespan may be encompassed by the timeline ..., [0080]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily incorporated the system for implementing computer generated
human body images over established time intervals, as previously disclosed by Wong, within the
integrated system for integrating a picture archiving and communication system (PACS) and a computer
aided diagnosis (CAD), as previously disclosed by Reicher and Zhou, in combination, in order to readily view and project a future medical-related image of a patient over established time intervals (Wong, Abstract).


9 is rejected under 35 U.S.C. 103 as being unpatentable over Reicher and Zhou as applied to claim 1 above, and further in view of US 2017/0076046 A1 to Barnes, et al. (hereinafter 'Barnes').

	Regarding Claim 9, Reicher and Zhou, in combination, disclose the integrated system of claim 1, and Reicher discloses wherein the image processing function (... image data are analyzed,
downloaded, viewed, stored, rendered, processed ..., Abstract) further comprises operations of ...
zooming in or out of an image (... image zoom level ..., [0090], [0171]), and adjusting a position of a
window (adjusting a specific orientation, [0171-0172]), and when the first mobile device executes the
image processing function (... determining an availability of a processing server to process the dataset,
in response to determining that the dataset is locally available to a processing server configured to
process the dataset, requesting processing of the dataset by the processing server and accessing the
processed dataset from the processing server ..., [0011]; where a first mobile device can be a
smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically
disclosed, [0212]), the PACS server transmits an operation instruction corresponding to the image
processing function to the second mobile device (... requesting processing of the dataset by the
processing server and accessing the processed dataset from the processing server, and in response to
determining that the dataset is not locally available to the processing server and/or the processing
server is not available to process the dataset, requesting transmission of at least some of the dataset
to the computing device and processing at least some of the dataset at the computing device, [0011];
where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device
can be a tablet, as specifically disclosed, [0212]).


However, Reicher does not explicitly disclose wherein the image processing function further



Wong discloses a system for implementing computer generated human body images over
established time intervals (Abstract), wherein an image processing function further comprises operations of manual drawing (to use the “Note to Self” function, the user “taps and holds” an area on
the device, which allows the user to manually circle the area in question ..., [0102]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily incorporated the system for implementing computer generated
human body images over established time intervals, as previously disclosed by Wong, within the
integrated system for integrating a picture archiving and communication system (PACS) and a computer
aided diagnosis (CAD), as previously disclosed by Reicher and Zhou, in combination, in order to readily view and project a future medical-related image of a patient over established time intervals (Wong, Abstract).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reicher and Zhou as applied to claim 1 above, and further in view of US 2018/0144465 A1 to Hsieh, et al. (hereinafter 'Hsieh').

	Regarding Claim 10, Reicher and Zhou, in combination, disclose the integrated system of claim 1, and Reicher further discloses wherein the integrated interface (... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” ..., [0179]) is utilized for:

Receiving the DICOM image corresponding to the screening requirement from the PACS server (... CAP
action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the
rendering decision ... a user or other system may include a rule that indicates, e.g., “display the
images so that the features that most raise suspicion are optimally displayed” or “only adjust the
rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a
collection of such rendered images that optimally show the most suspicious lesions in an exam in an
order based on rank of suspicion,” ..., [0179]).


However, neither Reicher nor Zhou explicitly discloses ... converting the DICOM image into an AI image and saving the AI image to the CAD database, wherein the format of the AI image includes the Joint Photographic Experts Group (JPG) format or the Portable Network Graphics (PNG) format; and inputting the AI image to the AI image recognition model to generate the screening result corresponding to the screening requirement to the PACS server, wherein the screening result includes information indicating an area of interest and a size of the area of interest in the DICOM image.


Hsieh discloses a deep learning medical system for medical procedures (Abstract), wherein the
system is utilized for: ... converting a DICOM image into an AI image (imaging devices for generating
medical images in native Digital Imaging and Communications in Medicine (DICOM images); ... the
data is prepared for development of a deep learning network model and/or other machine learning
model ... three-dimensional image processing to provide a learning network model, database creation
and storage ..., patch image data storage (e.g., .png, .jpeg, etc.) ..., [0051], [0113], [0178]) and saving
the AI image to [a] CAD database (imaging devices for generating medical images in native Digital
Imaging and Communications in Medicine (DICOM images); ... the data is prepared for development
of a deep learning network model and/or other machine learning model ... three-dimensional image
processing to provide a learning network model, database creation and storage ..., patch image data
storage (e.g., .png, .jpeg, etc.) ...; ... this resulting image or images can be processed for automated
machine analysis, such as computer-aided diagnosis (CAD), or for human viewing of the image, [0051],
[0113], [0168], [0178], [0265]), wherein the format of the AI image includes the Joint Photographic
Experts Group (JPG) format or the Portable Network Graphics (PNG) format (imaging devices for
generating medical images in native Digital Imaging and Communications in Medicine (DICOM
images); ... the data is prepared for development of a deep learning network model and/or other
machine learning model ... three-dimensional image processing to provide a learning network model,
database creation and storage ..., patch image data storage (e.g., .png, .jpeg, etc.) ...; ... this resulting
image or images can be processed for automated machine analysis, such as computer-aided diagnosis
(CAD), or for human viewing of the image, [0051], [0113], [0168], [0178], [0265]); and inputting the AI
image to the AI image recognition model to generate [a] screening result corresponding to [a] screening
requirement to [a] PACS server (... imaging device 1410 settings can be configured for image
acquisition with respect to the patient 1406 by the acquisition engine 1430, alone or in conjunction
with the information subsystem 1420 (e.g., a picture archiving and communication system (PACS) ...,
[0119]; certain examples utilize deep learning and/or other machine learning techniques to compute
task-based image quality from acquired image data of a target ... an artificial intelligence or learning
method (e.g., using an artificial neural network, etc.) can be trained to asses image quality ..., [0249]),
wherein the screening result includes information indicating an area of interest and a size of the area of
... the example diagnosis engine 1450 highlights area(s) for user 1404
focus and can predict future area(s) of interest based on big data analytics ..., [0160]; another use case
can include liver fat quantification ... another use case can include volume/size quantification of other
organs (e.g., kidney transplant, etc.) or masses in organ (e.g., cyst or stones, etc.), etc., [0263]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily incorporated the deep learning medical system for medical
procedures comprising an AI recognition model, as previously disclosed by Hsieh, within the integrated
system for integrating a picture archiving and communication system (PACS) and a computer aided
diagnosis (CAD), as previously disclosed by Reicher and Zhou, in combination, in order to more accurately assess the image quality of a generated medical image through the application of artificial intelligence, machine learning or artificial neural network methods (Hsieh, [0113-0114], [0249]).


Response to Arguments
Applicant’s arguments filed 1/5/2022 have been fully considered but they are not persuasive.

Applicant’s Remarks: Abstract Amendments
The Examiner has determined that the amendments satisfactorily address the objections to the Abstract of the instant Application.  The Examiner has withdrawn the objection to the Abstract of the instant Application.


§ 112
The Examiner has determined that the amendments satisfactorily address the rejection of Claim 10 under 35 USC § 112(b) for a lack of proper antecedent basis.  The Examiner has withdrawn the rejection of Claim 10 under 35 USC § 112(b) for a lack of proper antecedent basis.


	Applicant’s Remarks: Claim rejections under 35 USC § 102
The Examiner first asserts that the claim interpretation above has been updated to consider the claims as amended.  The Examiner has withdrawn the rejection of Claims 1 and 3 under 35 USC § 102 as being anticipated.  Please refer to the updated claim rejections under 35 USC § 103.

	
	Applicant’s Remarks: 35 USC § 103
The Examiner first asserts that the rejection above has been updated to consider the claims as amended.  The Examiner also asserts that further review and consideration determined that the claims still are rejected under 35 USC § 103, including the addition of the US 9,036,510 B1 to Zhou, et al. (hereinafter ‘Zhou’) reference.  The Examiner maintains that the element-to-element mapping of each limitation of at least Claim 1 of the instant Application by the by the Reicher reference reads-on each corresponding limitation, as mapped, of Claim 1 of the instant Application.  Additionally, the Examiner also asserts that the Zhou reference (as applied to Claims 1-5, 7, 9 and 10 of the instant Application), as well as each tertiary reference (including the Wong, Barnes and Hsieh references), are appropriately applied to read-on each corresponding limitation of the respective claims which those references are applied.  More specifically, the Examiner asserts that the Zhou reference (US 9,036,510 B1 to Zhou, et al. (hereinafter ‘Zhou’) explicitly discloses the claim limitations which Applicant presented in the Remarks 

 Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 2015/0125832 A1 to Tran (hereinafter ‘Tran’) is directed to a system for providing automatic
messaging to a client on behalf of a healthcare treatment professional; US 2011/0238618 A1 to
Valdiserri, et al. (hereinafter ‘Valdiserri’) is directed to a medical collaboration system which includes a
server application for receiving and storing an image via an uploading application, where the image can
be transmitted to a plurality of client applications, such that each of the client applications can display
an image; US 2019/0164285 A1 to Nye, et al. (hereinafter ‘Nye’) is directed to a system for medical
machine learning and medical image processing which compares first medical image data based on a
first image analysis to a second medical image data based on a second image analysis; US 2009/0100096
A1 to Erlichson, et al. (hereinafter ‘Erlichson’) is directed toward a system for automatically applying a
transformation to a digital image product and/or automatically synchronizing versions of images across
a server and/or multiple clients.

 Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.W./Examiner, Art Unit 3626     

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626